--------------------------------------------------------------------------------

Exhibit 10.13.1
 
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
September 19, 2006 (“Effective Date”), is made and entered into by and between
John Raven (“Executive”), and YP Corp., a Nevada corporation (the “Company”).
Capitalized terms not otherwise defined herein shall have the same meaning set
forth in that certain Employment Agreement (“Agreement”) made effective by and
between Executive and the Company on February 6, 2006.
 
BACKGROUND
 
Executive and the Company entered into the Agreement pursuant to which Executive
agreed to act as Chief Operating Officer and Chief Technical Officer of the
Company in accordance with the terms and conditions more particularly described
therein.
 
The parties desire to amend the Agreement with respect to its term and the
Executive’s salary in the manner particularly set forth below.
 
In consideration of the mutual promises, covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows.
 
1.  Continuing Effect of the Agreement. Except as expressly provided in this
Amendment, the Agreement will remain unchanged and in full force and effect;
provided, however, nothing contained in the Agreement will have the effect of
preventing or limiting, in any way, the terms of this Amendment. Furthermore, if
any conflict arises between the terms of this Amendment and the terms of the
Agreement, this Amendment will govern as to the conflicting terms.
 
2.       Amendment of Section 2. Section 2 of the Agreement is hereby deleted
and replaced in its entirety by the following:
 
2.   Term. This Agreement will continue until September 20, 2009 (the “Term”) or
upon the date of termination of employment pursuant to Section 8 of this
Agreement; provided, however, that commencing on September 20, 2006 and each
anniversary thereafter the Term will automatically be extended for one
additional year unless, not later than 30 days prior to any such anniversary,
either party hereto will have notified the other party hereto that such
extension will not take effect, in which event the Term shall end on the last
day of the then current period.
 
3.       Amendment of Section 4. Section 4(a) of the Agreement is hereby deleted
and replaced in its entirety by the following:


--------------------------------------------------------------------------------




 
4.
Compensation.

 
(a)   Salary. Executive’s salary will be at the annual rate of $220,000 (the
“Annual Salary”), payable in accordance with the Company’s regular payroll
practices. All applicable withholdings, including taxes, will be deducted from
such payments. Beginning October 1, 2007 and annually thereafter, the Annual
Salary will be as determined by the Compensation Committee of the Board, but
shall in no event be less than 110% of the previous year’s Annual Salary.
 
4.        Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
executors, successors, and assigns. The parties hereby consent to the personal
jurisdiction of the courts located in the State of Arizona.
 
5.  Execution in Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be considered an original, but all of which
together shall be deemed to be one and the same document.
 
6.  Severability. If any provision of this Amendment is deemed unenforceable by
any court, tribunal or other body with dispute or interpretive jurisdiction over
this Amendment or the parties, then such provisions shall be reformed by such
court, tribunal or other body in such a manner to make the provision enforceable
as nearly in accordance with the manifest intent of the parties as possible.
 
7.  Governing Law. This Amendment was negotiated in and is being contracted for
in the State of Arizona, and shall be governed by the laws of the State of
Arizona, United States of America, notwithstanding any conflict-of-law provision
to the contrary. The parties hereby consent to the personal jurisdiction of the
courts located in the State of Arizona.
 
8.  Construction.  This Amendment has been prepared for the benefit of all
parties hereto and no inference shall be made that any party prepared this
Amendment and no inferences are to be drawn against any party upon the basis
that this Amendment was prepared by one party or the other.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




YP CORP., a Nevada corporation
 
EXECUTIVE
                 
/s/ Daniel L. Coury, Sr.
 
/s/ John Raven
Daniel L. Coury, Sr.
 
John Raven
Chief Executive Officer
   

 
 
 2

--------------------------------------------------------------------------------